       Case 3:20-cv-01666-RDM-CA Document 8 Filed 06/15/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRES WELLINGTON SANTOS                            Civil No. 3:20-cv-1666
REYNOSO,
                                                    (Judge Mariani)
              Petitioner

       V.

CLAIR DOLL,

              Respondent

                                       MEMORANDUM

I.     Background

       On September 14, 2020, Petitioner Andres Wellington Santos Reynoso ("Petitioner"),

filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his

continued detention by the United States Immigration and Customs Enforcement ("ICE").

(Doc. 1). For relief, Petitioner requested immediate release from custody or an injunction

alleging that his continued detention violates due process. (Id. at p. 8) . At the time his

petition was filed, Petitioner was detained at the York County Prison, in York, Pennsylvania.

       Respondent filed a suggestion of mootness stating that Petitioner was removed from

the United States on June 15, 2021. (Doc. 7). Respondent argues that the habeas petition

is therefore moot. (Id.). For the reasons set forth below, the Court will dismiss the habeas

petition as moot.
        Case 3:20-cv-01666-RDM-CA Document 8 Filed 06/15/21 Page 2 of 3




II.     Discussion

        Article Ill of the Constitution dictates that a federal court may adjudicate "only actual,

ongoing cases or controversies." Lewis v. Continental Bank Corp. , 494 U.S. 472, 477

(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). "[A] petition for habeas

corpus relief generally becomes moot when a prisoner is released from custody before the

court has addressed the merits of the petition." Diaz-Cabrera v. Sabol, 2011 U.S. Dist.

LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624,631 (1982)).

Thus, when a petitioner, who challenges only his ICE detention pending removal and not

the validity of the removal order itself, is released from custody, the petition becomes moot

because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d

439, 441 (3d Cir. 2005) ("[A] petition for habeas corpus relief generally becomes moot when

a prisoner is released from custody before the court has addressed the merits of the

petition.").

        In the present case, the habeas petition challenges Petitioner's continued detention

pending removal. (See Doc. 1). Because Petitioner has since been released from ICE

custody and removed from the United States, the petition no longer presents an existing

case or controversy. See Diaz-Cabrera, 2011 U.S. Dist. LEXIS 124195 at *2-4. Further,

Petitioner has received the relief he sought, namely, to be released from ICE custody. See

Sanchez v. AG, 146 F. App'x 547, 549 (3d Cir. 2005) (holding that the habeas petition

challenging the petitioner's continued detention by ICE was rendered moot once the


                                                 2
      Case 3:20-cv-01666-RDM-CA Document 8 Filed 06/15/21 Page 3 of 3




petitioner was released). Consequently, the instant habeas petition will be dismissed as

moot. See Blanciak v. Allegheny Ludlum Corp. , 77 F.3d 690, 698-99 (3d Cir. 1996) ("If

developments occur during the course of adjudication that eliminate a plaintiffs personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.").

       A separate Order shall issue.




Dated: June /   ~ 2021




                                              3
